The defendant excepts to the denial of his motion for a new trial following his conviction of being an accessory before the fact to confining for the purpose of stealing. He alleges that the prosecution withheld material evidence affecting the credibility of principal witnesses and that their statements made before the grand jury and at trial were inconsistent. The evidence which concerned certain alleged threats does not evince any basic inconsistency. Nor is there a worthy showing that the prosecution withheld such evidence. This is the third time the defendant has been before us on questions raised by him relative to his conviction, and we are not impressed by this latest attempt based as it is on a strained construction of what occurred.

Exceptions overruled.